MANAGEMENT ADVISORY AGREEMENT

This MANAGEMENT ADVISORY AGREEMENT (the "Agreement") is made and entered into
and effective as of November 13, 2001, between MEMC Electronic Materials, Inc.,
a Delaware corporation (the "Company") and TPG GenPar III, L.P., a Delaware
limited partnership (together with its successors and assigns, "TPG").

1. Retention. The Company hereby acknowledges that it has retained TPG, and TPG
acknowledges that TPG will provide management and financial advisory services to
the Company as requested by the Board of Directors of the Company during the
term of this Agreement.

2. Term. The term of this Agreement shall continue until the earlier to occur of
(i) the tenth anniversary of the date hereof, or (ii) the date on which TPG
Wafer Holdings LLC, a Delaware limited company and its affiliates, members or
successors cease to own beneficially, directly or indirectly, at least fifteen
percent (15%) of the voting power of the securities of the Company or its
successors.

3. Compensation.

(a) As compensation for TPG's services under this Agreement, the Company shall
be obligated to pay to TPG an annual fee (the "Management Advisory Fee") of $2
million (the "Base Fee") (subject to adjustment pursuant to paragraph (c) below)
and prorated on a daily basis for any partial calendar year during the term of
this Agreement. The Management Advisory Fee shall be payable in equal quarterly
installments on each January 1, April 1, July 1, and October 1 during the term
of this Agreement (each a "Payment Date"), beginning with the first Payment Date
following the date hereof. All payments shall be made by wire transfer of
immediately available funds to such account as TPG may designate from time to
time in writing.

(b) In addition to the Base Fee, as compensation for TPG's services as financial
advisor to the Company with respect to any future proposals, if any, for a
tender offer, acquisition, sale, merger, exchange offer, recapitalization,
restructuring or any debt or equity financing directly or indirectly involving
the Company or any of its subsidiaries, on the one hand, and any other person or
entity, on the other hand, (each such transaction, an "Add-on Transaction"), the
Company shall be obligated to pay to TPG, at the closing of each such Add-on
Transaction, a cash fee in the amount representing a percentage of the
Transaction Value of each such Add-on Transaction (which percentage shall be
agreed by TPG and the Company prior to the closing of each such Add-on
Transaction). As used herein, the term "Transaction Value" means the total value
of the Add-on Transaction, including without limitation, the aggregate amount of
the funds required to complete the Add-on Transaction (excluding any fees
payable pursuant to this Section 3(b)), including the amount of any
indebtedness, preferred stock or similar items assumed (or remaining
outstanding).

(c) All past due payments in respect of the Management Advisory Fee and any fees
received in connection with any Add-on Transactions shall bear interest at the
lesser of the highest rate of interest which may be charged under applicable law
or the prime commercial lending rate per annum Chase Manhattan Bank or its
successors (which rate is a reference rate and is not necessarily its lowest or
best rate of interest actually charged to any customer) (the "Prime Rate") as in
effect from time to time, plus two percent (2%), from the due date of such
payment to and including the date on which payment is made to TPG in full,
including such interest accrued thereon.

(e) Any or all of the fees provided for in this Section 3 may be waived in full
or in part by TPG in its sole and absolute discretion.

4. Reimbursement of Expenses. In addition to the compensation to be paid
pursuant to Section 3 hereof, the Company agrees to pay or reimburse TPG for all
"Reimbursable Expenses", which shall consist of all reasonable disbursement and
out-of-pocket expenses (including without limitation, costs of travel, postage,
deliveries and communications and fees and expenses of counsel, accountants and
consultants incurred by TPG or its affiliates for the account of the Company or
in connection with the performance by TPG of the services contemplated by
Section 1 hereof. Promptly (but not more than 10 days) after request by or
notice from TPG, the Company shall pay TPG, by wire transfer of immediately
available funds to an account designated by TPG, the Reimbursable Expenses for
which TPG has provided the Company invoices or reasonably detailed descriptions.
All past due payments in respect of the Reimbursable Expenses shall bear
interest at the lesser of the highest rate of interest which may be charged
under applicable law or the Prime Rate plus 2% from the date which is 10 days
following the request or notice from TPG in respect of such Reimbursable
Expenses to and including the date on which such Reimbursable Expenses plus
accrued interest thereon, are fully paid to TPG.

5. Indemnification. The Company shall indemnify and hold harmless each of TPG,
its affiliates and partners, and the respective directors, officers, controlling
persons (within the meaning of Section 15 of the Securities Act of 1933 or
Section 20(a) of the Securities Exchange Act of 1934), if any, agents and
employees of each of TPG, its affiliates and partners (TPG, its affiliates and
shareholders, and such other specified persons being collectively referred to as
"Indemnified Persons", and individually as an "Indemnified Person") from and
against any and all claims, liabilities, losses, damages and expenses incurred
by any Indemnified Person (including those arising out of an Indemnified
Person's negligence and fees and disbursements of the respective Indemnified
Person's counsel) which (A) are related to or arise out of (i) actions taken or
omitted to be taken (including any untrue statements made or any statements
omitted to be made) by the Company or (ii) actions taken or omitted to be taken
by an Indemnified Person with the Company's consent or in conformity with the
Company's instructions or the Company's actions or omissions or (B) are
otherwise related to or arise out of TPG's engagement, and will reimburse each
Indemnified Person for all costs and expenses, including fees and disbursements
of any Indemnified Person's counsel, as they are incurred, in connection with
investigating, preparing for, defending, or appealing any action, formal or
informal claim, investigation, inquiry, or other proceeding, whether or not in
connection with pending or threatened litigation, caused by or arising out of or
in connection with TPG's acting pursuant to the engagement, whether or not any
Indemnified Person is named as a party thereto and whether or not any liability
results therefrom. The Company will not, however, be responsible for any claims,
liabilities, losses, damages, or expenses pursuant to clause (B) of the
preceding sentence that have resulted primarily from TPG's gross negligence or
willful misconduct. The Company also agrees that neither TPG nor any other
Indemnified Person shall have any liability to the Company for or in connection
with such engagement except for any such liability for claims, liabilities,
losses, damages, or expenses incurred by the Company that have resulted
primarily from TPG's gross negligence or willful misconduct. The Company further
agrees that it will not, without the prior written consent of TPG, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action, suit, or proceeding in respect of which indemnifications may be
sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such claim, action, suit, or proceeding) unless such
settlement, compromise or consent includes an unconditional release of TPG and
each other Indemnified Person hereunder from all liability arising out of such
claim, action, suit or proceeding. THE COMPANY HEREBY ACKNOWLEDGES THAT THE
FOREGOING INDEMNITY SHALL BE APPLICABLE TO ANY CLAIMS, LIABILITIES, LOSSES,
DAMAGES, OR EXPENSES THAT HAVE RESULTED FROM OR ARE ALLEGED TO HAVE RESULTED
FROM THE ACTIVE OR PASSIVE OR THE SOLE, JOINT, OR CONCURRENT ORDINARY NEGLIGENCE
OF TPG OR ANY OTHER INDEMNIFIED PERSON.

The foregoing right to indemnity shall be in addition to any rights that TPG or
any other Indemnified Person may have at common law or otherwise and shall
remain in full force and effect following the completion or any termination of
the engagement. The Company hereby consents to personal jurisdiction and to
service and venue in any court in which any claim, which is subject to this
agreement, is brought against TPG or any other Indemnified Person.

It is understood that, in connection with TPG's engagement, TPG may also be
engaged to act for the Company in one or more additional capacities, and that
the terms of this engagement or any such additional engagement(s) may be
embodied in one or more separate written agreements. This indemnification shall
apply to the engagement specified in the first paragraph hereof as well as to
any such additional engagement(s) (whether written or oral) and any modification
of said engagement or such additional engagement(s) and shall remain in full
force and effect following the completion or termination of said engagement or
such additional engagements.

6. Confidential Information. In connection with the performance of the services
hereunder, TPG agrees not to divulge any confidential information, secret
processes, or trade secrets disclosed by the Company to it solely in its
capacity as a financial advisor, unless the Company consents to the divulging
thereof or such information, secret processes, or trade secrets are publicly
available or otherwise available to TPG without restriction or breach of any
confidentiality agreement or unless required by any governmental authority or in
response to any valid legal process.

7. Governing Law. This Agreement shall be construed, interpreted, and enforced
in accordance with the laws of the State of New York, excluding any
choice-of-law provisions thereof.

8. Assignment. This Agreement and all provisions contained herein shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, neither this Agreement nor any of the
rights, interests, or obligations hereunder shall be assigned (other than with
respect to the rights and obligations of TPG, which may be assigned to any one
or more of its partners or affiliates) by any of the parties without the prior
written consent of the other party.

9. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument, and the signature of any party to any
counterpart shall be deemed a signature to, and may be appended to, any other
counterpart.

10. Other Understandings. All discussions, understandings, and agreements
theretofore made between any of the parties hereto with respect to the subject
matter hereof are merged in this Agreement, which alone fully and completely
expresses the agreement of the parties hereto. All calculations of the
Management Advisory Fee and Reimbursable Expenses shall be made by TPG and, in
the absence of manifest error, shall be final and conclusive. The Company
expressly acknowledges that TPG has been retained solely as an advisor to the
Company, and not as an advisor to or agent of any other person, and that the
Company's engagement of TPG is not intended to confer any rights upon any person
not a party hereto, including shareholders, employees or creditors of the
Company, as against TPG, TPG's affiliates or partners or any of their respective
directors, officers, agents and employees.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date and year first above written.



TPG GENPAR III, L.P.

By: TPG Advisors III, Inc.,
its General Partner

By: /s/ RICHARD EKLEBERRY
Name: Richard A. Ekleberry
Title: Vice President

 

MEMC ELECTRONIC MATERIALS, INC.

By: : /s/ JAMES M. STOLZE
Name: James M. Stolze
Title: Executive Vice President and Chief Financial Officer



